DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 11/11/2021, 04/22/2021, 12/11/2019 and 09/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piron et al. (US20160015471) (hereinafter Piron).
Regarding claim 1, Piron discloses a surgical imaging system, comprising: a surgical imaging device including identification information [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device system including instrument identification]. 
a holding arm that holds and controls a position of the imaging device [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device system].  
a user interface configured to provide non-contact operation of the holding arm [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device including interface to facilitate operation and control of system].  
processing circuitry configured to control the holding arm according to the identification information and an output of the user interface [0021-0027; control and processing components of system].
Regarding claim 2, Piron discloses wherein the imaging device is an endoscope or a microscope [ABS, 0109-0117; various medical devices utilized including endoscopes].
Regarding claim 3, Piron discloses wherein the processing circuitry is configured to determine the type of surgical imaging device based on the identification information [Fig. 5, 0159-0163; type of instruments based on identified procedure].
Regarding claim 4, Piron discloses wherein the processing circuitry is configured to determine at least one of a medical diagnosis or a treatment [0111-0117; system for diagnostic and therapeutic medical procedures].
Regarding claim 5, Piron discloses wherein the processing circuitry is configured to provide imaging control of the surgical imaging device [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device system].  
Regarding claim 6, Piron discloses wherein the user interface receives an output from at least one of: a voice recognition device, a sight line detection device, a head tracking device, [0104-0118, 0164-0168; tracking location and orientation of patient and devices].
Regarding claim 7, Piron discloses wherein the voice recognition device includes a microphone to detect a voice input [0164-0168; voice controlled robotic instrument].
Regarding claim 8, Piron discloses wherein the sight line detection device includes a camera to detect a sight line of the user [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device system].  
Regarding claim 12, Piron discloses an image processing apparatus for surgery, comprising: 
22WO 2018/179749PCT/JP2018/002245 processing circuitry configured to control a holding arm that holds and controls a position of an imaging device according to identification in- formation of the imaging device and an output of a user interface configured to provide non-contact operation of the holding arm  [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device including interface to facilitate operation and control of system].  
Regarding claim 13, Piron discloses wherein the user interface receives an output from at least one of: a voice recognition device, a sight line detection device, a head tracking device, a gesture recognition device, or a foot switch [0104-0118, 0164-0168; tracking location and orientation of patient and devices].
Regarding claim 14, Piron discloses wherein the imaging device is an endoscope or a microscope [ABS, 0109-0117; various medical devices utilized including endoscopes].
Regarding claim 15, Piron discloses wherein the processing circuitry is configured to determine the type of imaging device based on the identification information [Fig. 5, 0159-0163; type of instruments based on identified procedure].
Regarding claim 16, Piron discloses wherein the processing circuitry is configured to determine at least one of a medical diagnosis or a treatment [0111-0117; system for diagnostic and therapeutic medical procedures].
Regarding claim 17, Piron discloses wherein the processing circuitry is configured to provide imaging control of the imaging device [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device system].  
Regarding claim 18, Piron discloses a method for controlling an imaging procedure, comprising: identifying, using processing circuitry, a surgical imaging device including identification information [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device system including instrument identification].  
determining a non-contact input of a user [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device including interface to facilitate operation and control of system].  
controlling a holding arm that holds and controls a position of the surgical imaging device according to the identification information and the determined non-contact input of the user [Figs. 3-11, 0110-0111, 0140-0153; robotic surgical device including interface to facilitate operation and control of system].  
Regarding claim 19, Piron discloses wherein the non-contact input is received from at least one of: a voice recognition device, a sight line detection device, a head tracking device, a gesture recognition device, or a foot switch [0104-0118, 0164-0168; tracking location and orientation of patient and devices].

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (US20160015471) (hereinafter Piron) in view of Mahmood et al. (US20170296292) (hereinafter Mahmood).
Regarding claim 9, Piron discloses the limitations of claim 9.  However Piron does not explicitly disclose wherein the camera is provided in eyeglasses worn by the user.
Mahmood more explicitly discloses wherein the camera is provided in eyeglasses worn by the user [Figs. 1-2, 0050-0060; 3D HMD as a part of robotic surgical system including gesture recognition commands].
It would have been obvious to one of ordinary skill in the art before the filing date, to incorporate the teachings of Piron with the teachings of Mahmood as stated above.  By incorporating the teachings as such a more comprehensive and improved medical device that helps physicians diagnose and treat patients by allowing them to see internal features is achieved (see Mahmood 0003-0005).
Regarding claim 10, Piron discloses the limitations of claim 10.  However Piron does not explicitly disclose wherein the head tracking device includes a camera to detect a behavior of the user.
Mahmood more explicitly discloses wherein the head tracking device includes a camera to detect a behavior of the user [0029-0039; medical markers for patient tracking including vital signs].
It would have been obvious to one of ordinary skill in the art before the filing date, to incorporate the teachings of Piron with the teachings of Mahmood as stated above.  By incorporating the teachings as such a more comprehensive and improved medical device that helps physicians diagnose and treat patients by allowing them to see internal features is achieved (see Mahmood 0003-0005).
Regarding claim 11, Piron discloses the limitations of claim 11.  However Piron does not explicitly disclose wherein the gesture recognition device includes a camera to capture gestures of the user.
Mahmood more explicitly discloses wherein the gesture recognition device includes a camera to capture gestures of the user [Figs. 1-2, 0050-0060; 3D HMD as a part of robotic surgical system including gesture recognition commands].
It would have been obvious to one of ordinary skill in the art before the filing date, to incorporate the teachings of Piron with the teachings of Mahmood as stated above.  By incorporating the teachings as such a more comprehensive and improved medical device that helps physicians diagnose and treat patients by allowing them to see internal features is achieved (see Mahmood 0003-0005).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483